Exhibit 10.3

 

OWNERSHIP INTEREST PLEDGE AND SECURITY AGREEMENT

 

OWNERSHIP INTEREST PLEDGE AND SECURITY AGREEMENT (this “Pledge Agreement”),
dated as of November 18, 2004, by and between FT-FIN ACQUISITION LLC, a Delaware
limited liability company (“Borrower”), and KEYBANK NATIONAL ASSOCIATION, a
national banking association having an address at 101 Federal Street, Boston,
Massachusetts 02110, as agent (KeyBank National Association, in such capacity as
agent, hereinafter referred to as “Agent”) for a syndicate of Lenders (singly
and collectively, the “Lenders”) as specifically provided in the Loan Agreement
(as defined below).

 

W I T N E S S E T H

 

WHEREAS, pursuant to that certain Loan Agreement dated as of November    , 2004
(as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”) entered into by and among the Borrower, the Agent and the Lenders,
the Agent and the Lenders have agreed to make a loan to the Borrower in the
aggregate principal amount of $53,000,000.00 (the “Loan”), upon the terms and
subject to the conditions set forth therein.

 

WHEREAS, the Borrower (i) is the record owner and beneficial owner of those
certain limited partnership interests listed on Schedule 1 attached hereto
issued by the limited partnerships named therein (the “Limited Partnerships”),
and (ii) is the record owner and beneficial owner of those certain membership
interests listed on Schedule 1 attached hereto issued by the limited liability
companies named therein (the “Companies”), (the “Limited Partnerships”, and the
“Companies” are hereinafter collectively referred to as the “Subsidiaries”).

 

WHEREAS, as a condition to extending the Loan, the Agent and the Lenders have
required the Borrower to execute and deliver this Pledge Agreement and certain
other Security Documents to secure the Borrower’s obligations under the Loan
Agreement.

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
make the Loan under the Loan Agreement, the Borrower hereby agrees with Agent
and the Lenders as follows:

 


1.                                       DEFINED TERMS.  UNLESS OTHERWISE
DEFINED HEREIN, TERMS WHICH ARE DEFINED IN THE LOAN AGREEMENT AND USED HEREIN
ARE SO USED AS SO DEFINED, AND THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING
MEANINGS:


 

“Agent”:  as defined in the first paragraph of this Pledge Agreement.

 

“Borrower”:  as defined in the first paragraph of this Pledge Agreement.

 

“Cash Management Agreement”: shall mean that certain Cash Management Agreement
of even date among the Borrower, various subsidiaries of the Borrower, the Agent
and the Lenders, as amended, supplemented or otherwise modified from time to
time.

 

1

--------------------------------------------------------------------------------


 

“Collateral”:  means the Pledged Interests and all Proceeds thereof.

 

“Consents”:  shall mean those certain Consents from the Subsidiaries referenced
in Section 4 of this Pledge Agreement.

 

“Lenders”:  as defined in the first paragraph hereto.

 

“Loan Agreement”:  as defined in the recitals of this Pledge Agreement.

 

“Loans”:  as defined in the recitals of this Pledge Agreement.

 

“Loan”:  as defined in the recitals of this Pledge Agreement.

 

“Obligations”:  means all indebtedness, obligations and liabilities of
“Borrower”:  as defined in the first paragraph of this Pledge Agreement to the
Agent and/or any of the Lenders, whether now existing or hereafter arising,
direct or indirect, absolute or contingent, under any one or more of: (i) this
Pledge Agreement; (ii) the Loan Agreement, Note or any other Loan Document; and
(iii) each of the same as hereafter modified, amended, extended or replaced,
including, without limitation, the Obligations (as defined in the Loan
Agreement).

 

“Pledge Agreement”:  means this Ownership Interest Pledge and Security
Agreement, as amended, supplemented or otherwise modified from time to time.

 

“Pledged Interests”:  means all right, title and interest of Borrower, whether
now owned or hereafter acquired, in and to the Subsidiaries, as listed on
Schedule 1 hereto, together with all interests, certificates, options or rights
of any nature whatsoever which may be issued or granted to Borrower by the
Subsidiaries in respect of the foregoing.

 

“Proceeds”:  means (i) Borrower’s right, title and interest in and to all
Distributions, monies, fees, payments, compensations and proceeds now or
hereafter payable in respect of the Pledged Interests, whether payable as
profits, Distributions, asset Distributions, repayment of loans or capital or
otherwise and including all “proceeds” as such term is defined in Section 9-102
of the UCC; (ii) all books, records, electronically stored data and information
relating to the Pledged Interests and all rights of access to such books,
records and information; (iii) all contract rights, general intangibles, claims,
powers, privileges, benefits and remedies of Borrower relating to the foregoing;
(iv) all additions to the Pledged Interests, all substitutions therefor and all
replacements thereof; and (v) all cash or non-cash proceeds of any of the
foregoing.

 

“Subsidiaries”:  as defined in the recitals of this Pledge Agreement.

 

“UCC”:  means the Uniform Commercial Code from time to time in effect in The
Commonwealth of Massachusetts; provided, that if by mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of the security
interest granted hereunder in the Collateral is governed by the Uniform
Commercial Code of a jurisdiction other than Massachusetts, “UCC” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
provisions hereof relating to such perfection or effect of perfection on
non-perfection.

 

2

--------------------------------------------------------------------------------


 


2.                                       PLEDGE; GRANT OF SECURITY INTEREST.  AS
SECURITY FOR THE FULL AND PUNCTUAL PAYMENT AND PERFORMANCE OF THE OBLIGATIONS
WHEN DUE AND PAYABLE (WHETHER UPON STATED MATURITY, BY ACCELERATION OR
OTHERWISE), BORROWER HEREBY TRANSFERS, ASSIGNS, GRANTS, BARGAINS, SELLS,
CONVEYS, HYPOTHECATES, PLEDGES, SETS OVER, ENDORSES OVER AND DELIVERS TO AGENT
ALL THE PLEDGED INTERESTS, AND BORROWER HEREBY GRANTS, PLEDGES, HYPOTHECATES,
TRANSFERS AND ASSIGNS TO AGENT A CONTINUING LIEN ON AND SECURITY INTEREST IN ALL
OF THE COLLATERAL.


 


3.                                       DELIVERY OF CERTIFICATES, INSTRUMENTS,
ETC.  BORROWER SHALL DELIVER TO AGENT:


 


A.                                       ALL ORIGINAL CERTIFICATES, INSTRUMENTS
AND OTHER DOCUMENTS, IF ANY, EVIDENCING OR REPRESENTING THE PLEDGED INTERESTS,
CONCURRENTLY WITH THE EXECUTION AND DELIVERY OF THIS PLEDGE AGREEMENT; AND


 


B.                                      THE ORIGINAL CERTIFICATES, INSTRUMENTS
OR OTHER DOCUMENTS, IF ANY, EVIDENCING OR REPRESENTING ALL OTHER COLLATERAL
(EXCEPT FOR COLLATERAL WHICH THIS PLEDGE AGREEMENT SPECIFICALLY PERMITS BORROWER
TO RETAIN) WITHIN FIVE (5) DAYS AFTER BORROWER’S RECEIPT THEREOF.


 


4.                                       POWERS AND TRANSFER INSTRUMENTS. 
CONCURRENTLY WITH THE DELIVERY TO THE AGENT OF THIS PLEDGE AGREEMENT AND EACH
CERTIFICATE, IF ANY, REPRESENTING THE PLEDGED INTERESTS, BORROWER SHALL DELIVER
A DULY EXECUTED CONSENT FROM EACH SUBSIDIARY.


 


5.                                       REPRESENTATIONS AND WARRANTIES. 
BORROWER REPRESENTS AND WARRANTS THAT:


 


A.                                       EXCEPT FOR ANY CONSENTS AS MAY BE
REQUIRED IN CONNECTION WITH ANY DISPOSITION OF ANY PORTION OF THE COLLATERAL BY
LAWS AFFECTING THE OFFERING AND SALE OF SECURITIES GENERALLY OR AS OTHERWISE
CONTEMPLATED BY THE LOAN AGREEMENT, NO CONSENT OF ANY OTHER PERSON OR ENTITY
(INCLUDING, WITHOUT LIMITATION, ANY OWNER OR CREDITOR OF BORROWER), AND NO
LICENSE, PERMIT, APPROVAL OR AUTHORIZATION OF, EXEMPTION BY, NOTICE OR REPORT
TO, OR REGISTRATION, FILING (OTHER THAN THE FILING OF FINANCING STATEMENTS UNDER
THE UCC IN ORDER TO PERFECT A SECURITY INTEREST IN THAT PORTION OF THE
COLLATERAL IN WHICH A SECURITY INTEREST IS PERFECTED BY FILING) OR DECLARATION
WITH ANY GOVERNMENTAL INSTRUMENTALITY IS REQUIRED IN CONNECTION WITH (I) THE
EXECUTION, DELIVERY, PERFORMANCE, VALIDITY OR ENFORCEABILITY OF THIS PLEDGE
AGREEMENT, (II) THE PERFECTION OR MAINTENANCE OF THE SECURITY INTEREST CREATED
HEREBY (INCLUDING THE FIRST PRIORITY NATURE OF SUCH SECURITY INTEREST) OR (III)
THE EXERCISE BY THE AGENT OF ANY RIGHTS PROVIDED FOR IN THIS PLEDGE AGREEMENT;


 


B.                                      THE PLEDGED INTERESTS CONSTITUTE ALL OF
THE OWNERSHIP INTERESTS OWNED BY BORROWER IN EACH OF THE SUBSIDIARIES;


 


C.                                       ALL THE PLEDGED INTERESTS HAVE BEEN
DULY AND VALIDLY ISSUED AND ARE FULLY PAID.  NO CERTIFICATE OR OTHER INSTRUMENT
HAS BEEN ISSUED AT ANY TIME TO EVIDENCE THE PLEDGED

 

3

--------------------------------------------------------------------------------


 


INTERESTS THAT HAS NOT BEEN DELIVERED TO THE AGENT PURSUANT TO SECTION 3 OF THIS
PLEDGE AGREEMENT.  NONE OF THE LIMITED PARTNERSHIP INTERESTS OR THE MEMBERSHIP
INTERESTS COMPRISING THE COLLATERAL ARE DEALT IN OR TRADED ON SECURITIES
EXCHANGES OR IN SECURITIES MARKETS, AND NONE BY ITS TERMS EXPRESSLY PROVIDES
THAT IT IS A SECURITY GOVERNED BY ARTICLE 8 OF THE UCC OR THAT IT IS AN
INVESTMENT COMPANY SECURITY, AND NONE IS HELD IN A SECURITIES ACCOUNT (AS
DEFINED IN SECTION 8-501 OF THE UCC);


 


D.                                      BORROWER IS THE SOLE HOLDER OF RECORD
AND SOLE BENEFICIAL OWNER OF, AND HAS GOOD AND VALID TITLE TO, THE PLEDGED
INTERESTS, FREE OF ANY AND ALL LIENS OR OPTIONS IN FAVOR OF, OR CLAIMS OF, ANY
OTHER PERSON, EXCEPT THE LIENS IN EXISTENCE ON THE DATE HEREOF AND DESCRIBED ON
SCHEDULE 1 HERETO (“PERMITTED LIENS”) AND THE LIEN CREATED IN FAVOR OF THE AGENT
BY THIS PLEDGE AGREEMENT;


 


E.                                       UPON THE FILING OF THE FORM UCC-1
STATEMENTS REFERRED TO IN SECTION 13, THE LIEN GRANTED PURSUANT TO THIS PLEDGE
AGREEMENT WILL CONSTITUTE A VALID, PERFECTED LIEN ON SUCH PLEDGED INTERESTS AND
RELATED COLLATERAL, SUBJECT ONLY TO PERMITTED LIENS, WITH RESPECT TO THAT
PORTION OF THE COLLATERAL IN WHICH A SECURITY INTEREST IS PERFECTED BY THE
FILING OF A FINANCING STATEMENT, ENFORCEABLE AS SUCH AGAINST ALL CREDITORS OF
BORROWER AND ANY PERSONS PURPORTING TO PURCHASE ANY PLEDGED INTERESTS AND
RELATED COLLATERAL FROM BORROWER; AND


 


F.                                         THERE ARE NO RESTRICTIONS ON THE
TRANSFER OF THE COLLATERAL TO THE AGENT HEREUNDER, OR WITH RESPECT TO ANY
SUBSEQUENT TRANSFER THEREOF OR REALIZATION THEREUPON BY THE AGENT AND/OR THE
LENDERS (OR, IF THERE ARE ANY SUCH RESTRICTIONS, SUCH TRANSFER RESTRICTIONS HAVE
BEEN DULY WAIVED BY ALL REQUIRED PARTIES), AND, AS SET FORTH IN THE CONSENTS,
BORROWER HAS OBTAINED ALL CONSENTS NEEDED IN CONNECTION WITH ANY SUCH TRANSFER
OR SUBSEQUENT TRANSFER, SUBJECT TO MATTERS RESULTING FROM THE OPERATION OF LAW.


 


6.                                       COVENANTS.   BORROWER COVENANTS AND
AGREES WITH AGENT AND THE LENDERS THAT FROM AND AFTER THE DATE OF THIS PLEDGE
AGREEMENT UNTIL THIS PLEDGE AGREEMENT SHALL BE TERMINATED:


 


A.                                       IF BORROWER SHALL, AS A RESULT OF ITS
OWNERSHIP OF THE PLEDGED INTERESTS, BECOME ENTITLED TO RECEIVE OR SHALL RECEIVE
(I) ANY LIMITED LIABILITY COMPANY CERTIFICATE (INCLUDING, WITHOUT LIMITATION,
ANY CERTIFICATE REPRESENTING A DIVIDEND OR A DISTRIBUTION IN CONNECTION WITH ANY
RECLASSIFICATION, INCREASE OR REDUCTION OF CAPITAL OR ANY CERTIFICATE ISSUED IN
CONNECTION WITH ANY REORGANIZATION), OPTION OR RIGHTS, (II) ANY STOCK, (III) ANY
LIMITED PARTNERSHIP INTERESTS (INCLUDING, WITHOUT LIMITATION, ANY CERTIFICATE
REPRESENTING A DIVIDEND OR A DISTRIBUTION IN CONNECTION WITH ANY
RECLASSIFICATION, INCREASE OR REDUCTION OF CAPITAL OR ANY CERTIFICATE ISSUED IN
CONNECTION WITH ANY REORGANIZATION), OPTION OR RIGHTS, OR (IV) ANY PROPERTY
OTHER THAN CASH, WHETHER IN ADDITION TO, IN SUBSTITUTION OF, AS A CONVERSION OF,
OR IN

 

4

--------------------------------------------------------------------------------


 


EXCHANGE FOR ANY OF THE PLEDGED INTERESTS, OR OTHERWISE IN RESPECT THEREOF,
BORROWER SHALL ACCEPT THE SAME AS AGENT’S AGENT, HOLD THE SAME IN TRUST FOR
AGENT AND DELIVER THE SAME FORTHWITH TO AGENT IN THE EXACT FORM RECEIVED, DULY
ENDORSED BY BORROWER TO AGENT, IF REQUIRED, TOGETHER WITH AN UNDATED ASSIGNMENT
OR POWER COVERING SUCH CERTIFICATE, DULY EXECUTED IN BLANK AND WITH, IF AGENT SO
REQUESTS, SIGNATURE GUARANTEED, TO BE HELD BY AGENT HEREUNDER AS ADDITIONAL
SECURITY FOR THE OBLIGATIONS.


 


B.                                      WITHOUT THE PRIOR WRITTEN CONSENT OF
AGENT, BORROWER WILL NOT, DIRECTLY OR INDIRECTLY (I) VOTE TO ENABLE, OR TAKE ANY
OTHER ACTION TO PERMIT, THE ISSUER(S) OF THE PLEDGED INTERESTS TO ISSUE ANY
INTERESTS OR SHARES, AS APPLICABLE, OR TO ISSUE ANY OTHER SECURITIES CONVERTIBLE
INTO OR GRANTING THE RIGHT TO PURCHASE OR EXCHANGE FOR ANY INTERESTS OF THE
ISSUER(S) OF THE PLEDGED INTERESTS, OR (II) IF PROHIBITED BY THE LOAN AGREEMENT,
SELL, ASSIGN, TRANSFER, EXCHANGE OR OTHERWISE DISPOSE OF, OR GRANT ANY OPTION
WITH RESPECT TO, THE COLLATERAL, OR (III) CREATE, INCUR OR PERMIT TO EXIST ANY
LIEN OR OPTION IN FAVOR OF, OR ANY CLAIM OF ANY PERSON OR ENTITY WITH RESPECT
TO, ANY OF THE COLLATERAL, OR ANY INTEREST THEREIN, EXCEPT FOR THE LIEN PROVIDED
FOR BY THIS PLEDGE AGREEMENT AND LIENS PERMITTED UNDER THE LOAN AGREEMENT. 
BORROWER WILL DEFEND THE RIGHT, TITLE AND INTEREST OF AGENT IN AND TO THE
COLLATERAL AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS WHOMSOEVER.


 


C.                                       AT ANY TIME AND FROM TIME TO TIME, UPON
THE WRITTEN REQUEST OF AGENT, AND AT THE SOLE EXPENSE OF BORROWER, BORROWER WILL
PROMPTLY AND DULY EXECUTE AND DELIVER SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND
TAKE SUCH FURTHER ACTIONS AS AGENT MAY REASONABLY REQUEST FOR THE PURPOSES OF
OBTAINING OR PRESERVING THE FULL BENEFITS OF THIS PLEDGE AGREEMENT AND OF THE
RIGHTS AND POWERS HEREIN GRANTED.  IF ANY AMOUNT PAYABLE UNDER OR IN CONNECTION
WITH ANY OF THE COLLATERAL SHALL BE OR BECOME EVIDENCED BY ANY PROMISSORY NOTE,
OTHER INSTRUMENT OR CHATTEL PAPER, SUCH NOTE, INSTRUMENT OR CHATTEL PAPER SHALL
BE PROMPTLY DELIVERED TO AGENT, DULY ENDORSED IN A MANNER SATISFACTORY TO AGENT,
TO BE HELD AS COLLATERAL PURSUANT TO THIS PLEDGE AGREEMENT.


 


D.                                      BORROWER AGREES TO PAY, AND TO INDEMNIFY
AND SAVE AGENT HARMLESS FROM, ANY AND ALL LIABILITIES WITH RESPECT TO, OR
RESULTING FROM ANY DELAY IN PAYING, ANY AND ALL STAMP, EXCISE, SALES OR OTHER
TAXES (OTHER THAN INCOME TAXES ON THE INCOME OF AGENT OR ANY OF THE LENDERS)
WHICH MAY BE PAYABLE OR DETERMINED TO BE PAYABLE WITH RESPECT TO ANY OF THE
COLLATERAL OR IN CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
PLEDGE AGREEMENT.


 


E.                                       BORROWER SHALL, UPON REQUEST FROM THE
AGENT, FROM TIME TO TIME, CAUSE THE ISSUER OF ANY SECURITIES COMPRISING ANY OF
THE COLLATERAL WHICH MAY BE, BUT HAVE NOT BEEN, CERTIFICATED, TO ISSUE
CERTIFICATES WITH RESPECT THERETO IN THE NAME OF

 

5

--------------------------------------------------------------------------------


 


BORROWER OR, IF SO REQUESTED BY THE AGENT, IN THE NAME OF THE AGENT AS SECURED
PARTY.


 


F.                                         BORROWER SHALL NOT EXERCISE ANY RIGHT
WITH RESPECT TO THE COLLATERAL WHICH WOULD DILUTE OR ADVERSELY AFFECT AGENT’S
RIGHTS IN THE COLLATERAL.


 


7.                                       CASH DIVIDENDS; DISTRIBUTIONS; VOTING
RIGHTS.


 


A.                                       UNLESS AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, BORROWER SHALL BE PERMITTED TO EXERCISE ALL VOTING
RIGHTS WITH RESPECT TO THE PLEDGED INTERESTS; PROVIDED, HOWEVER, THAT BORROWER
SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT IN EACH INSTANCE, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD, VOTE THE COLLATERAL IN FAVOR OF, OR
CONSENT TO, ANY RESOLUTION OR ACTION WHICH DOES OR MIGHT:


 


I.                                          IMPOSE ANY RESTRICTIONS UPON THE
SALE, TRANSFER OR DISPOSITION OF THE COLLATERAL OTHER THAN RESTRICTIONS, IF ANY,
THE APPLICATION OF WHICH IS WAIVED TO THE FULL SATISFACTION OF THE AGENT AS TO
THE COLLATERAL; OR


 


II.                                       RESULT IN THE ISSUANCE OF ANY
ADDITIONAL INTEREST IN THE SUBSIDIARIES, OR OF ANY CLASS OF SECURITY, WHICH
ISSUANCE MIGHT ADVERSELY AFFECT THE VALUE OF THE COLLATERAL; OR


 


III.                                    VEST ADDITIONAL POWERS, PRIVILEGES,
PREFERENCES OR PRIORITIES TO ANY OTHER CLASS OF INTEREST IN THE SUBSIDIARIES TO
THE DETRIMENT OF THE VALUE OF, OR RIGHTS ACCRUING TO, THE COLLATERAL; OR


 


IV.                                   EXCEPT AS PERMITTED IN THE LOAN AGREEMENT,
PERMIT THE SUBSIDIARIES TO SELL, TRANSFER, ASSIGN, PLEDGE, MORTGAGE OR OTHERWISE
ENCUMBER ANY PROPERTY OWNED BY ANY OF THEM, OR TO INCUR ANY NEW INDEBTEDNESS IN
RESPECT OF SUCH PROPERTY, UNLESS AGENT HAS GIVEN ITS PRIOR WRITTEN CONSENT.


 


B.                                      SUBJECT TO THE TERMS AND PROVISIONS
HEREOF RELATING TO THE RIGHTS AND REMEDIES OF THE AGENT AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THE LOAN AGREEMENT (INCLUDING, WITHOUT LIMITATION, SECTIONS 7.14,
7.15 AND 7.16 THEREOF), THE CONSENTS, THE PAYMENT DIRECTION LETTERS AND THE CASH
MANAGEMENT AGREEMENT (INCLUDING, WITHOUT LIMITATION, SECTION 2.2 THEREOF), ANY
AND ALL CASH DIVIDENDS OR DISTRIBUTIONS OR ANY OTHER PAYMENTS RECEIVED BY
BORROWER IN RESPECT OF THE COLLATERAL SHALL BE DIRECTLY DEPOSITED IN A
DESIGNATED DEPOSITORY ACCOUNT IN THE NAME OF BORROWER.  BORROWER AGREES THAT, TO
THE EXTENT THAT BORROWER RECEIVES DIRECTLY ANY CASH DIVIDENDS OR DISTRIBUTIONS
OR ANY OTHER PAYMENTS WHICH ARE REQUIRED TO BE DEPOSITED IN A DESIGNATED
DEPOSITORY ACCOUNT AS PROVIDED FOR IN THE LOAN AGREEMENT, THE CONSENTS AND/OR
THE CASH MANAGEMENT AGREEMENT, THEN

 

6

--------------------------------------------------------------------------------


 


(I) SUCH AMOUNTS SHALL BE DEEMED TO BE COLLATERAL AND SHALL BE HELD IN TRUST FOR
THE BENEFIT OF AGENT, (II) SUCH AMOUNTS SHALL NOT BE COMMINGLED WITH ANY OTHER
FUNDS OR PROPERTY OF BORROWER, AND (III) BORROWER SHALL DEPOSIT SUCH AMOUNTS IN
THE APPLICABLE DEPOSITORY ACCOUNT WITHIN THREE BUSINESS DAYS OF RECEIPT.


 


8.                                       RIGHTS OF AGENT.


 


A.                                       IF AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, AGENT SHALL HAVE THE RIGHT TO RECEIVE ANY AND ALL
CASH DIVIDENDS OR DISTRIBUTIONS OR ANY OTHER AMOUNTS PAID IN RESPECT OF THE
COLLATERAL AND MAKE APPLICATION THEREOF TO THE BORROWER OBLIGATIONS, IN SUCH
ORDER AS AGENT, IN ITS SOLE DISCRETION, MAY ELECT.  IN CONNECTION THEREWITH, IF
AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE AGENT SHALL HAVE
THE RIGHT TO DIRECT THE ISSUER(S) OF THE PLEDGED INTERESTS TO PAY ALL SUCH CASH
DIVIDENDS OR DISTRIBUTIONS OR ANY OTHER PAYMENTS DIRECTLY TO THE AGENT OR AS
OTHERWISE DIRECTED BY THE AGENT.


 


B.                                      IF AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, THEN ALL SUCH PLEDGED INTERESTS AT AGENT’S OPTION
SHALL BE REGISTERED IN THE NAME OF AGENT OR ITS NOMINEE, AND AGENT OR ITS
NOMINEE MAY THEREAFTER EXERCISE (X) ALL VOTING AND OTHER RIGHTS PERTAINING TO
SUCH PLEDGED INTERESTS AND (Y) ANY AND ALL RIGHTS OF CONVERSION, EXCHANGE,
SUBSCRIPTION AND ANY OTHER RIGHTS, PRIVILEGES OR OPTIONS PERTAINING TO SUCH
PLEDGED INTERESTS AS IF AGENT WERE THE ABSOLUTE OWNER THEREOF (INCLUDING,
WITHOUT LIMITATION, THE RIGHT TO EXCHANGE AT ITS DISCRETION ANY AND ALL OF THE
PLEDGED INTERESTS UPON THE MERGER, CONSOLIDATION, REORGANIZATION,
RECAPITALIZATION OR OTHER FUNDAMENTAL CHANGE IN THE ORGANIZATIONAL STRUCTURE OF
BORROWER, OR UPON THE EXERCISE BY BORROWER OR AGENT OF ANY RIGHT, PRIVILEGE OR
OPTION PERTAINING TO SUCH PLEDGED INTERESTS, AND IN CONNECTION THEREWITH, THE
RIGHT TO DEPOSIT AND DELIVER ANY AND ALL OF THE PLEDGED INTERESTS WITH ANY
COMMITTEE, DEPOSITARY, TRANSFER AGENT, REGISTRAR OR OTHER DESIGNATED AGENCY UPON
SUCH TERMS AND CONDITIONS AS IT MAY DETERMINE), ALL WITHOUT LIABILITY EXCEPT TO
ACCOUNT FOR PROPERTY ACTUALLY RECEIVED BY IT, BUT AGENT SHALL HAVE NO DUTY TO
EXERCISE ANY SUCH RIGHT, PRIVILEGE OR OPTION AND SHALL NOT BE RESPONSIBLE FOR
ANY FAILURE TO DO SO OR DELAY IN SO DOING.


 


C.                                       THE RIGHTS OF AGENT HEREUNDER SHALL NOT
BE CONDITIONED OR CONTINGENT UPON THE PURSUIT BY AGENT OF ANY RIGHT OR REMEDY
AGAINST BORROWER OR AGAINST ANY OTHER PERSON OR ENTITY WHICH MAY BE OR BECOME
LIABLE IN RESPECT OF ALL OR ANY PART OF THE OBLIGATIONS OR AGAINST ANY OTHER
COLLATERAL SECURITY THEREFOR, GUARANTEE THEREOF OR RIGHT OF OFFSET WITH RESPECT
THERETO.  AGENT SHALL NOT BE LIABLE FOR ANY FAILURE TO DEMAND, COLLECT OR
REALIZE UPON ALL OR ANY PART OF THE COLLATERAL OR FOR ANY DELAY IN DOING SO, NOR
SHALL IT BE UNDER ANY OBLIGATION TO SELL OR OTHERWISE DISPOSE OF ANY COLLATERAL
UPON THE REQUEST OF BORROWER OR ANY OTHER PERSON OR ENTITY OR TO TAKE ANY OTHER
ACTION WHATSOEVER WITH REGARD TO THE COLLATERAL OR ANY PART THEREOF.

 

7

--------------------------------------------------------------------------------


 


9.                                       ACTIONS BY AGENT.  BORROWER HEREBY
DESIGNATES AGENT AS THE ATTORNEY-IN-FACT OF BORROWER TO: (A) AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ENDORSE IN FAVOR
OF AGENT ANY OF THE COLLATERAL; (B) AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, CAUSE THE TRANSFER OF ANY OF THE COLLATERAL
IN SUCH NAME AS AGENT MAY FROM TIME TO TIME DETERMINE; (C) CAUSE THE ISSUANCE OF
CERTIFICATES FOR BOOK ENTRY AND/OR UNCERTIFICATED SECURITIES; (D) RENEW, EXTEND
OR ROLL OVER ANY COLLATERAL; (E) MAKE, DEMAND AND INITIATE ACTIONS TO ENFORCE
ANY OF THE COLLATERAL OR RIGHTS THEREIN; AND (F) TAKE ANY OTHER ACTION TO
EFFECTUATE THE TERMS AND PROVISIONS OF THIS PLEDGE AGREEMENT.  AGENT MAY TAKE
SUCH ACTION WITH RESPECT TO THE COLLATERAL AS AGENT MAY REASONABLY DETERMINE TO
BE NECESSARY TO PROTECT AND PRESERVE ITS INTEREST IN THE COLLATERAL.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, ALL OF THE RIGHTS, REMEDIES, POWERS, PRIVILEGES AND
DISCRETIONS INCLUDED IN THIS SECTION 9 MAY BE EXERCISED BY AGENT WHETHER OR NOT
THE OBLIGATIONS ARE THEN DUE AND WHETHER OR NOT AN EVENT OF DEFAULT HAS
OCCURRED.  THE WITHIN DESIGNATION AND GRANT OF POWER OF ATTORNEY IS COUPLED WITH
AN INTEREST, IS IRREVOCABLE UNTIL THE LIEN CREATED BY THIS PLEDGE AGREEMENT IS
TERMINATED BY A WRITTEN INSTRUMENT EXECUTED BY A DULY AUTHORIZED OFFICER OF
AGENT.  THE POWER OF ATTORNEY SHALL NOT BE AFFECTED BY SUBSEQUENT DISABILITY OR
INCAPACITY OF BORROWER.  AGENT SHALL NOT BE LIABLE FOR ANY ACT OR OMISSION TO
ACT PURSUANT TO THIS SECTION 9, EXCEPT FOR ANY ACT OR OMISSION TO ACT WHICH IS
IN ACTUAL BAD FAITH.


 


10.                                 REMEDIES.


 


A.                                       IF AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, AGENT MAY EXERCISE, IN ADDITION TO ALL OTHER RIGHTS
AND REMEDIES GRANTED IN THIS PLEDGE AGREEMENT AND IN ANY OTHER INSTRUMENT OR
AGREEMENT SECURING, EVIDENCING OR RELATING TO THE OBLIGATIONS, ALL RIGHTS AND
REMEDIES OF A SECURED PARTY UNDER THE UCC.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, AGENT, IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, WITHOUT DEMAND OF PERFORMANCE OR OTHER DEMAND, PRESENTMENT, PROTEST,
ADVERTISEMENT OR NOTICE OF ANY KIND (EXCEPT ANY NOTICE REQUIRED BY LAW REFERRED
TO BELOW) TO OR UPON BORROWER OR ANY OTHER PERSON OR ENTITY (ALL AND EACH OF
WHICH DEMANDS, PRESENTMENTS, PROTESTS, ADVERTISEMENTS OR NOTICES ARE HEREBY
WAIVED), MAY IN SUCH CIRCUMSTANCES FORTHWITH COLLECT, RECEIVE, APPROPRIATE AND
REALIZE UPON THE COLLATERAL, OR ANY PART THEREOF, AND/OR MAY FORTHWITH SELL,
ASSIGN, GIVE OPTION OR OPTIONS TO PURCHASE OR OTHERWISE DISPOSE OF AND DELIVER
THE COLLATERAL OR ANY PART THEREOF (OR CONTRACT TO DO ANY OF THE FOREGOING), IN
ONE OR MORE PARCELS AT PUBLIC OR PRIVATE SALE OR SALES, IN THE OVER-THE-COUNTER
MARKET, AT ANY EXCHANGE, BROKER’S BOARD OR OFFICE OF AGENT OR ELSEWHERE UPON
SUCH TERMS AND CONDITIONS AS IT MAY DEEM ADVISABLE AND AT SUCH PRICES AS IT MAY
DEEM BEST, FOR CASH OR ON CREDIT OR FOR FUTURE DELIVERY WITHOUT ASSUMPTION OF
ANY CREDIT RISK.  AGENT SHALL HAVE THE RIGHT UPON ANY SUCH PUBLIC SALE OR SALES,
AND, TO THE EXTENT PERMITTED BY LAW, UPON ANY SUCH PRIVATE SALE OR SALES, TO
PURCHASE THE WHOLE OR ANY PART OF THE COLLATERAL SO SOLD, FREE OF ANY RIGHT OR
EQUITY OF REDEMPTION IN BORROWER, WHICH RIGHT OR EQUITY IS HEREBY WAIVED OR

 

8

--------------------------------------------------------------------------------


 


RELEASED.  AGENT SHALL APPLY ANY PROCEEDS FROM TIME TO TIME HELD BY IT AND THE
NET PROCEEDS OF ANY SUCH COLLECTION, RECOVERY, RECEIPT, APPROPRIATION,
REALIZATION OR SALE, AFTER DEDUCTING ALL REASONABLE COSTS AND EXPENSES OF EVERY
KIND INCURRED THEREIN OR INCIDENTAL TO THE CARE OR SAFEKEEPING OF ANY OF THE
COLLATERAL OR IN ANY WAY RELATING TO THE COLLATERAL OR THE RIGHTS OF AGENT
HEREUNDER, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS, TO THE PAYMENT IN WHOLE OR IN PART OF THE OBLIGATIONS, IN SUCH
ORDER AS AGENT MAY ELECT, AND ONLY AFTER SUCH APPLICATION AND AFTER THE PAYMENT
BY AGENT OF ANY OTHER AMOUNT REQUIRED BY ANY PROVISION OF LAW, INCLUDING,
WITHOUT LIMITATION, SECTION 9-615(A) OF THE UCC, NEED AGENT ACCOUNT FOR THE
SURPLUS, IF ANY, TO BORROWER.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER WAIVES ALL CLAIMS, DAMAGES AND DEMANDS IT MAY ACQUIRE AGAINST AGENT
ARISING OUT OF THE EXERCISE BY AGENT OF ANY OF ITS RIGHTS HEREUNDER, EXCEPT FOR
ANY CLAIMS, DAMAGES AND DEMANDS IT MAY HAVE AGAINST AGENT ARISING FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF AGENT.  IF ANY NOTICE OF A PROPOSED SALE OR
OTHER DISPOSITION OF COLLATERAL SHALL BE REQUIRED BY LAW, SUCH NOTICE SHALL BE
DEEMED REASONABLE AND PROPER IF GIVEN AT LEAST 10 DAYS BEFORE SUCH SALE OR OTHER
DISPOSITION.  BORROWER SHALL REMAIN LIABLE FOR ANY DEFICIENCY IF THE PROCEEDS OF
ANY SALE OR OTHER DISPOSITION OF COLLATERAL ARE INSUFFICIENT TO PAY THE
OBLIGATIONS AND THE FEES AND DISBURSEMENTS OF ANY ATTORNEYS EMPLOYED BY AGENT TO
COLLECT SUCH DEFICIENCY.


 


B.                                      IF ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING, ANY DEPOSITS, BALANCES OR OTHER SUMS CREDITED BY OR DUE FROM AGENT,
ANY AFFILIATE OF AGENT OR ANY OF THE LENDERS, OR FROM ANY AFFILIATE OF ANY OF
THE LENDERS, TO BORROWER MAY TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE
LAW AT ANY TIME OR FROM TIME TO TIME, WITHOUT REGARD TO THE EXISTENCE,
SUFFICIENCY OR ADEQUACY OF ANY OTHER COLLATERAL, AND WITHOUT NOTICE OR
COMPLIANCE WITH ANY OTHER CONDITION PRECEDENT NOW OR HEREAFTER IMPOSED BY
STATUTE, RULE OF LAW OR OTHERWISE, ALL OF WHICH ARE HEREBY WAIVED TO THE FULLEST
EXTENT PERMITTED BY LAW, BE SET OFF, APPROPRIATED AND APPLIED BY AGENT AGAINST
ANY OR ALL OF THE OBLIGATIONS IRRESPECTIVE OF WHETHER DEMAND SHALL HAVE BEEN
MADE, IN SUCH MANNER AS AGENT IN ITS SOLE AND ABSOLUTE DISCRETION MAY
DETERMINE.  WITHIN THREE (3) BUSINESS DAYS OF MAKING ANY SUCH SET OFF,
APPROPRIATION OR APPLICATION, AGENT AGREES TO NOTIFY BORROWER THEREOF, PROVIDED
THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SET OFF OR
APPROPRIATION OR APPLICATION.  ANY AND ALL RIGHTS TO REQUIRE AGENT OR ANY OF THE
LENDERS TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

 

9

--------------------------------------------------------------------------------


 


11.                                 PRIVATE SALES.


 


A.                                       BORROWER RECOGNIZES THAT AGENT MAY BE
UNABLE TO EFFECT A PUBLIC SALE OF ANY OR ALL THE PLEDGED INTERESTS, BY REASON OF
CERTAIN PROHIBITIONS CONTAINED IN THE SECURITIES ACT OF 1933, AS AMENDED, AND
APPLICABLE STATE SECURITIES LAWS OR OTHERWISE, AND MAY BE COMPELLED TO RESORT TO
ONE OR MORE PRIVATE SALES THEREOF TO A RESTRICTED GROUP OF PURCHASERS WHICH WILL
BE OBLIGED TO AGREE, AMONG OTHER THINGS, TO ACQUIRE SUCH SECURITIES FOR THEIR
OWN ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE
THEREOF.  BORROWER ACKNOWLEDGES AND AGREES THAT ANY SUCH PRIVATE SALE MAY RESULT
IN PRICES AND OTHER TERMS LESS FAVORABLE TO AGENT THAN IF SUCH SALE WERE A
PUBLIC SALE.  AGENT SHALL BE UNDER NO OBLIGATION TO DELAY A SALE OF ANY OF THE
PLEDGED INTERESTS FOR THE PERIOD OF TIME NECESSARY TO PERMIT BORROWER TO
REGISTER SUCH SECURITIES FOR PUBLIC SALE UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER APPLICABLE STATE SECURITIES LAWS, EVEN IF BORROWER WOULD AGREE
TO DO SO.


 


B.                                      BORROWER FURTHER AGREES TO USE ITS
REASONABLE EFFORTS TO DO OR CAUSE TO BE DONE ALL SUCH OTHER ACTS AS MAY BE
NECESSARY TO MAKE ANY SALE OR SALES OF ALL OR ANY PORTION OF THE PLEDGED
INTERESTS PURSUANT TO THIS PARAGRAPH 11 VALID AND BINDING AND IN COMPLIANCE WITH
ANY AND ALL OTHER APPLICABLE REQUIREMENTS OF LAW; PROVIDED, HOWEVER, THAT
BORROWER SHALL BE UNDER NO OBLIGATION TO REGISTER THE PLEDGED INTERESTS FOR
PUBLIC SALE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER APPLICABLE
STATE SECURITIES LAWS.  BORROWER FURTHER AGREES THAT A BREACH OF ANY OF THE
COVENANTS CONTAINED IN THIS PARAGRAPH 11 WILL CAUSE IRREPARABLE INJURY TO AGENT,
THAT AGENT HAS NO ADEQUATE REMEDY AT LAW IN RESPECT OF SUCH BREACH AND, AS A
CONSEQUENCE, THAT EACH AND EVERY COVENANT CONTAINED IN THIS PARAGRAPH 11 SHALL
BE SPECIFICALLY ENFORCEABLE AGAINST BORROWER, AND BORROWER HEREBY WAIVES AND
AGREES NOT TO ASSERT ANY DEFENSES AGAINST AN ACTION FOR SPECIFIC PERFORMANCE OF
SUCH COVENANTS EXCEPT FOR A DEFENSE THAT NO DEFAULT HAS OCCURRED WITH RESPECT TO
THE OBLIGATIONS.


 


12.                                 LIMITATION ON DUTIES REGARDING COLLATERAL. 
AGENT’S SOLE DUTY WITH RESPECT TO THE CUSTODY, SAFEKEEPING AND PHYSICAL
PRESERVATION OF THE COLLATERAL IN ITS POSSESSION, UNDER SECTION 9-207 OF THE UCC
OR OTHERWISE, SHALL BE TO DEAL WITH IT IN THE SAME MANNER AS AGENT DEALS WITH
SIMILAR SECURITIES AND PROPERTY FOR ITS OWN ACCOUNT.  NEITHER AGENT NOR ANY OF
ITS DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS SHALL BE LIABLE FOR FAILURE TO
DEMAND, COLLECT OR REALIZE UPON ANY OF THE COLLATERAL OR FOR ANY DELAY IN DOING
SO OR SHALL BE UNDER ANY OBLIGATION TO SELL OR OTHERWISE DISPOSE OF ANY
COLLATERAL UPON THE REQUEST OF BORROWER OR OTHERWISE.


 


13.                                 FINANCING STATEMENTS; OTHER DOCUMENTS.  THIS
PLEDGE AGREEMENT CONSTITUTES AN AUTHENTICATED RECORD, AND BORROWER HEREBY
AUTHORIZES THE AGENT TO FILE ONE OR MORE UCC-1 FINANCING STATEMENTS,
CONTINUATION STATEMENTS OR OTHER DOCUMENTS WITH RESPECT TO THE

 

10

--------------------------------------------------------------------------------


 


COLLATERAL, WITHOUT THE SIGNATURE OF BORROWER, AND IN SUCH FILING OFFICES AS THE
AGENT SHALL DEEM REASONABLY APPROPRIATE.  BORROWER AGREES TO DELIVER ANY OTHER
DOCUMENT OR INSTRUMENT WHICH AGENT MAY REASONABLY REQUEST IN CONNECTION WITH THE
ADMINISTRATION AND ENFORCEMENT OF THIS PLEDGE AGREEMENT OR WITH RESPECT TO THE
COLLATERAL FOR THE PURPOSES OF OBTAINING OR PRESERVING THE FULL BENEFITS OF THIS
PLEDGE AGREEMENT AND OF THE RIGHTS AND POWERS HEREIN GRANTED.


 


14.                                 POWERS COUPLED WITH AN INTEREST.  ALL
AUTHORIZATIONS AND AGENCIES AND POWERS HEREIN CONTAINED WITH RESPECT TO THE
COLLATERAL ARE IRREVOCABLE AND COUPLED WITH AN INTEREST.


 


15.                                 SECURITY INTEREST ABSOLUTE.  ALL RIGHTS OF
THE AGENT HEREUNDER, THE GRANT OF A SECURITY INTEREST IN THE COLLATERAL AND ALL
OBLIGATIONS OF BORROWER HEREUNDER, SHALL BE ABSOLUTE AND UNCONDITIONAL
IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF THE LOAN
AGREEMENT, ANY AGREEMENT WITH RESPECT TO ANY OF THE OBLIGATIONS OR ANY OTHER
AGREEMENT OR INSTRUMENT RELATING TO ANY OF THE FOREGOING, (II) ANY CHANGE IN
TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY OTHER TERM OF, ALL OR ANY OF THE
OBLIGATIONS, OR ANY OTHER AMENDMENT OR WAIVER OF OR ANY CONSENT TO ANY DEPARTURE
FROM THE NOTE OR ANY OTHER AGREEMENT OR INSTRUMENT, (III) ANY EXCHANGE, RELEASE
OR NON-PERFECTION OF ANY OTHER COLLATERAL, OR ANY RELEASE OR AMENDMENT OR WAIVER
OF OR CONSENT TO OR DEPARTURE FROM ANY GUARANTEE, FOR ALL OR ANY OF THE
OBLIGATIONS, OR (IV) ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE CONSTITUTE A
DEFENSE AVAILABLE TO (OTHER THAN THE DEFENSE OF INDEFEASIBLE PAYMENT), OR A
DISCHARGE OF, BORROWER IN RESPECT OF THE OBLIGATIONS OR IN RESPECT OF THIS
PLEDGE AGREEMENT.


 


16.                                 FEES AND EXPENSES.   TO THE EXTENT PROVIDED
IN THE LOAN AGREEMENT, BORROWER SHALL BE OBLIGATED TO, UPON DEMAND, PAY TO THE
AGENT THE AMOUNT OF ANY AND ALL REASONABLE EXPENSES, INCLUDING THE REASONABLE
FEES AND EXPENSES OF ITS COUNSEL AND OF ANY EXPERTS OR AGENTS WHICH THE AGENT OR
ANY LENDER MAY INCUR IN CONNECTION WITH (I) THE SALE OF, COLLECTION FROM, OR
OTHER REALIZATION UPON, ANY OF THE COLLATERAL, OR (II) DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, THE EXERCISE OR ENFORCEMENT OF ANY OF THE RIGHTS OF THE
AGENT HEREUNDER.  ANY SUCH AMOUNTS PAYABLE AS PROVIDED HEREUNDER OR THEREUNDER
SHALL BE ADDITIONAL OBLIGATIONS SECURED HEREBY AND BY THE OTHER SECURITY
DOCUMENTS.


 


17.                                 TERMINATION.  UPON THE PAYMENT IN FULL OF
THE OBLIGATIONS, IN IMMEDIATELY AVAILABLE FUNDS, INCLUDING, WITHOUT LIMITATION,
ALL UNREIMBURSED COSTS AND EXPENSES OF THE AGENT AND OF EACH LENDER FOR WHICH
BORROWER IS RESPONSIBLE, THE AGENT SHALL RELEASE THE COLLATERAL GRANTED TO THE
AGENT AS PROVIDED FOR HEREIN.  HOWEVER, SUCH RELEASE BY THE AGENT SHALL NOT BE
DEEMED TO TERMINATE OR RELEASE BORROWER FROM ANY OBLIGATION OR LIABILITY UNDER
THIS PLEDGE AGREEMENT WHICH SPECIFICALLY BY ITS TERMS SURVIVES THE PAYMENT IN
FULL OF THE OBLIGATIONS.


 


18.                                 SEVERABILITY.  ANY PROVISION OF THIS PLEDGE
AGREEMENT WHICH IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO
SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT

 

11

--------------------------------------------------------------------------------


 


OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING
PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


 


19.                                 PARAGRAPH HEADINGS.  THE PARAGRAPH HEADINGS
USED IN THIS PLEDGE AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT
TO AFFECT THE CONSTRUCTION, OR BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS
PLEDGE AGREEMENT.


 


20.                                 NO WAIVER; CUMULATIVE REMEDIES.  AGENT SHALL
NOT BY ANY ACT DELAY, INDULGENCE, OMISSION OR OTHERWISE BE DEEMED TO HAVE WAIVED
ANY RIGHT OR REMEDY HEREUNDER OR TO HAVE ACQUIESCED IN ANY DEFAULT OR IN ANY
BREACH OF ANY OF THE TERMS AND CONDITIONS HEREOF.  NO FAILURE TO EXERCISE, NOR
ANY DELAY IN EXERCISING, ON THE PART OF AGENT, ANY RIGHT, POWER OR PRIVILEGE
HEREUNDER SHALL OPERATE AS A WAIVER THEREOF.  NO SINGLE OR PARTIAL EXERCISE OF
ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  A
WAIVER BY AGENT OF ANY RIGHT OR REMEDY HEREUNDER ON ANY ONE OCCASION SHALL NOT
BE CONSTRUED AS A BAR TO ANY RIGHT OR REMEDY WHICH AGENT WOULD OTHERWISE HAVE ON
ANY FUTURE OCCASION.  THE RIGHTS AND REMEDIES HEREIN PROVIDED ARE CUMULATIVE,
MAY BE EXERCISED SINGLY OR CONCURRENTLY AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR
REMEDIES PROVIDED BY LAW.


 


21.                                 WAIVERS AND AMENDMENTS; SUCCESSORS AND
ASSIGNS; GOVERNING LAW; VENUE.  NONE OF THE TERMS OR PROVISIONS OF THIS PLEDGE
AGREEMENT MAY BE WAIVED, AMENDED, OR OTHERWISE MODIFIED EXCEPT BY A WRITTEN
INSTRUMENT EXECUTED BY THE PARTY AGAINST WHICH ENFORCEMENT OF SUCH WAIVER,
AMENDMENT, OR MODIFICATION IS SOUGHT.  THIS PLEDGE AGREEMENT SHALL BE BINDING
UPON BORROWER, AGENT AND THE LENDERS, AND THE SUCCESSORS AND ASSIGNS OF EACH,
AND SHALL INURE TO THE BENEFIT OF AGENT AND THE LENDERS AND THEIR SUCCESSORS AND
ASSIGNS AND TO THE BENEFIT OF BORROWER AND BORROWER’S SUCCESSORS AND PERMITTED
ASSIGNS; PROVIDED THAT BORROWER SHALL NOT HAVE ANY RIGHT TO (I) ASSIGN THIS
PLEDGE AGREEMENT OR ANY INTEREST HEREIN, OR (II) TO ASSIGN ANY INTEREST IN THE
COLLATERAL OR ANY PART THEREOF, OR OTHERWISE PLEDGE, ENCUMBER OR GRANT ANY
OPTION WITH RESPECT TO THE COLLATERAL OR ANY PART THEREOF, OR ANY CASH OR
PROPERTY HELD BY BORROWER AS COLLATERAL UNDER THIS PLEDGE AGREEMENT IF ANY SUCH
ASSIGNMENT, PLEDGE, ENCUMBRANCE OR GRANT WOULD CONSTITUTE A VIOLATION OF THE
LOAN AGREEMENT.  THE RIGHTS OF AGENT UNDER THIS PLEDGE AGREEMENT SHALL
AUTOMATICALLY BE TRANSFERRED TO ANY TRANSFEREE TO WHICH AGENT TRANSFERS THE NOTE
AND LOAN AGREEMENT PURSUANT TO THE TERMS THEREOF.  THE CONSTRUCTION,
INTERPRETATION, VALIDITY, ENFORCEABILITY AND EFFECT OF ALL PROVISIONS OF THIS
PLEDGE AGREEMENT INCLUDING, BUT NOT LIMITED TO, THE PAYMENT OF THE OBLIGATIONS
AND THE LEGALITY OF THE INTEREST RATE AND OTHER CHARGES SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS (WITHOUT REGARD TO CONFLICTS OF LAWS).  BORROWER AGREES TO SUBMIT
TO NON-EXCLUSIVE PERSONAL JURISDICTION IN SUFFOLK COUNTY, IN THE COMMONWEALTH OF
MASSACHUSETTS IN ANY ACTION OR PROCEEDING ARISING OUT OF THIS PLEDGE AGREEMENT
AND, IN FURTHERANCE OF SUCH AGREEMENT, BORROWER HEREBY AGREES AND CONSENTS THAT,
WITHOUT LIMITING OTHER METHODS OF OBTAINING JURISDICTION, PERSONAL JURISDICTION
OVER

 

12

--------------------------------------------------------------------------------


 


BORROWER IN ANY SUCH ACTION OR PROCEEDING MAY BE OBTAINED WITHIN OR WITHOUT THE
JURISDICTION OF ANY COURT LOCATED IN THE COMMONWEALTH OF MASSACHUSETTS AND THAT
ANY PROCESS OR NOTICE OF MOTION OR OTHER APPLICATION TO ANY SUCH COURT IN
CONNECTION WITH ANY SUCH ACTION OR PROCEEDING MAY BE SERVED UPON BORROWER BY
REGISTERED OR CERTIFIED MAIL TO OR BY PERSONAL SERVICE AT THE LAST KNOWN ADDRESS
OF BORROWER, WHETHER SUCH ADDRESS BE WITHIN OR WITHOUT THE JURISDICTION OF ANY
SUCH COURT.


 


22.                                 EXECUTIVE OFFICES.  BORROWER SHALL NOT (I)
CHANGE THE LOCATION OF ITS CHIEF EXECUTIVE OFFICES OR SOLE PLACE OF BUSINESS
FROM THE LOCATION AS OF THE DATE HEREOF OR REMOVE ITS BOOKS AND RECORDS FROM
SUCH LOCATION, OR (II) CHANGE ITS NAME, IDENTITY OR STRUCTURE IF, IN EITHER
CASE, SUCH CHANGE IS PROHIBITED BY THE LOAN AGREEMENT.


 


23.                                 NOTICES.  NOTICES BY AGENT TO BORROWER, TO
BE EFFECTIVE, SHALL BE IN WRITING AND SHALL BE HAND-DELIVERED OR SENT BY FEDERAL
EXPRESS, OR OTHER REPUTABLE NATIONAL OVERNIGHT COURIER SERVICE, OR BY POSTAGE
PRE-PAID REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
BORROWER AT ITS ADDRESS SET FORTH BELOW ITS SIGNATURE HERETO, WITH A COPY IN
EACH INSTANCE TO POST HEYMANN & KOFFLER LLP AT THE ADDRESS SET FORTH IN
SECTION 14.1 OF THE LOAN AGREEMENT, AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN
OR MADE (A) WHEN DELIVERED IF HAND-DELIVERED OR SENT BY FEDERAL EXPRESS, OR
OTHER REPUTABLE NATIONAL OVERNIGHT COURIER SERVICE, OR (B) WHEN DELIVERED IF
SENT BY REGISTERED OR CERTIFIED MAIL.  ANY COMMUNICATIONS BY BORROWER TO AGENT
MAY BE GIVEN IN ANY MANNER SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE, WITH
A COPY TO RIEMER & BRAUNSTEIN LLP, ATTENTION: KEVIN J. LYONS, ESQ., TO THE
ADDRESSES SET FORTH IN SECTION 14.1 OF THE LOAN AGREEMENT.


 


24.                                 ENTIRE UNDERSTANDING.  AGENT ACKNOWLEDGES
THAT THIS PLEDGE AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND SECURITY
DOCUMENTS SET FORTH THE ENTIRE AGREEMENT AND UNDERSTANDING OF LENDER AND
BORROWER WITH RESPECT TO THE LOAN AND THAT NO ORAL OR OTHER AGREEMENTS,
UNDERSTANDING, REPRESENTATION OR WARRANTIES EXIST WITH RESPECT TO THE LOAN,
OTHER THAN THOSE SET FORTH IN THIS PLEDGE AGREEMENT, THE NOTE, AND THE OTHER
LOAN DOCUMENTS AND SECURITY DOCUMENTS.


 


25.                                 COUNTERPART SIGNATURES.  THIS PLEDGE
AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE
BUT ONE INSTRUMENT.

 

 

[SIGNATURE PAGE FOLLOWS]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Pledge Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

 

BORROWER:

 

 

 

 

 

 

 

FT-FIN ACQUISITION LLC
A Delaware limited Liability Company

 

 

 

 

 

 

 

By:

PARK PLAZA MALL, LLC, a
Delaware limited liability company, its
Sole Member

 

 

 

 

 

 

 

 

By:

FIRST UNION REAL ESTATE
EQUITY AND MORTGAGE
INVESTMENTS, its Sole Member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Carolyn Tiffany

 

 

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

 

Addresses:

 

 

 

 

 

 

1.    Chief Executive Office:

 

c/o First Union Real Estate Equity and Mortgage Investments

 

7 Bulfinch Place, Suite 500

 

Boston, Massachusetts 02114

 

 

 

 

 

 

2.    Principal Place of Business:

 

c/o First Union Real Estate Equity and Mortgage Investments

 

7 Bulfinch Place, Suite 500

 

Boston, Massachusetts 02114

 

 

 

 

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

A national banking association

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Jeffry M. Morrison

 

 

 

 

duly authorized

 

 

S1

--------------------------------------------------------------------------------


 

SCHEDULE 1

To Pledge

Agreement

 

DESCRIPTION OF PLEDGED INTERESTS

 

Issuers of Pledged
Interests

 

Type of
Interest

 

Percentage
of
Issued
Interests

 

Permitted Liens

FT-FLORIDA PROPERTY LLC

 

Membership

 

100.0%

 

None

FT-WD PROPERTY LLC

 

Membership

 

100.0%

 

None

FT-ORLANDO PROPERTY LLC

 

Membership

 

100.0%

 

None

FT-CHURCHILL PROPERTY L.P.

 

Limited Partnership

 

99%

 

None

FT-KRG PROPERTY L.P.

 

Limited Partnership

 

99%

 

None

 

--------------------------------------------------------------------------------

 